Citation Nr: 0524512	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-11 996A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the RO that, inter 
alia, denied a disability rating in excess of 20 percent for 
service-connected diabetes mellitus, and denied special 
monthly compensation on account of need for regular aid and 
attendance.  The veteran filed a notice of disagreement (NOD) 
in March 2004, and the RO issued a statement of the case 
(SOC) in April 2004.  The veteran filed a substantive appeal 
in August 2004. 

In September 2004 and in January 2005, the RO issued 
supplemental SOCs (SSOCs), reflecting the continued denial of 
each of the veteran's claims.

In August 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1968 to December 1971.

2.  On August 26, 2005, the veteran's sister notified the 
Board that the veteran died on August [redacted], 2005. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


